DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 08/12/2021 has been entered. Claims 1-2, 9, and 20 have been amended, claim 3 is cancelled, and no claims have been added. Accordingly, claims 1-2 and 4-23 are pending and are under examination.
	The amendment to Fig. 9 is accepted, and contains support in original paragraph [0025] and claim 1.
	The amendment to claim 20 obviates the previous Claim Objection, which is hereby withdrawn.
The amendments to claims 2 and 9 obviate the previous § 112(b) rejection, which is hereby withdrawn.
The amendment to claim 1 overcomes the previous § 102(a)(2) rejection, but the claim remains obvious over § 103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-9, 17-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hranka et al. (US 20190270137 A1; of record) in view of Troitino Lopez (US 20180299359 A1; available as prior art under 102(a)(2)), hereinafter “Lopez”.
	Regarding claim 1:
	Hranka teaches manufacturing regeneratively cooled rocket engines faster with a quick time to the market (Abstract). Regeneratively cooled rocket engines often use copper based alloys for the inner core of the jacket and high temperature-high strength alloys for the outer core 
	The inner core can be manufactured using a cold spray process [0009] by cold spraying a copper based metal alloy onto the surface of a mandrel [0012-0013] (Figs. 2A-2B), wherein the inner core meets the claimed “base structure”. A subtractive operation (CNC machining) may be used to remove some copper material and may result in a refined surface finish [0009]. The cooling channels may be put into place in this removal process [0009]. 
In one embodiment, Hranka teaches that during step 1 the first material can be prepared from billet [0043] (the first material is used for the inner core), which meets the broadest reasonable interpretation of the claimed sub-step of forging, because a billet is a solid form factor of metal which has been subjected to shaping while heated, while forging is a process of shaping/working a metal which has been heated (but still solid). Hranka also appreciates that forging is a known equivalent to other general rough fabrication methods such as casting, rolling, extrusion, stamping [0003], and cold spraying [0043] – although not explicitly stated, it is known in the art that a metal billet product is a form factor of metal which is formed from processes such as casting, rolling, extrusion, and stamping. Thus, one of ordinary skill in the art would find it obvious to use simple substitution of the billet of Hranka with a forged blank to predictably obtain an inner core made from a forged blank rather than one that is made via a cold spray process (as discussed in the cold spray embodiment above [0043]), which is another known equivalent to a billet/forged blank [0043].	Afterwards, in step 2, a subtractive operation (drilling, milling) is used to create channels [0044], which meets the claimed “machining a blank” step.

	The channels can then be printed over with material [0040] using an additive process [0009], wherein the material printed over the channels includes a high temp-high strength alloy [0009], which meets the claimed step of “depositing a metallic material…with an additive manufacturing process…”
	The filler material is then removed after the printing of the channels [0040], which meets the claimed step of removing the exoskeleton to form one or more cavities within the component and complete production thereof.

	Hranka is silent regarding the base structure having a “test bar”.
	Lopez teaches forming a “test feature” during metal powder additive manufacturing of a production part (Abstract). Lopez further teaches that “[a]s shown in FIG. 1, conventionally, a number of test features 14, 16, 18, 20 for testing various aspects are additively manufactured with one or more production parts 10 (shown as round structures) on a single build platform 12 using the same build parameters, e.g., up skin, down skin, hatch, etc. The test features may be used to track powder and metal compliance with the AM specifications and part quality. For example, a quality control part 14 identical to production part 10 may be built for metallographic evaluation; a tensile bar 16 (wider outer ends with narrow middle) may be built to allow for mechanical property testing; a cylindrical or rectangular test bar 18, equal to the height of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hranka to include the step of generating a test bar on the produced component, in order to ensure the quality of the part being built [0003].
	Regarding claim 2:
	Hranka and Lopez teach the method as applied to claim 1 above, and as discussed in the rejection of claim 1 above, Hranka teaches that the inner core can be manufactured using a cold spray process [0009] by cold spraying a copper based metal alloy onto the surface of a mandrel [0012-0013] (Figs. 2A-2B), wherein the inner core meets the claimed “base structure”. A subtractive operation (CNC machining) may be used to remove some copper material and may result in a refined surface finish [0009]. The copper material used for the inner core meets claim 2.
Regarding claim 8:
	Hranka and Lopez teach the method as applied to claim 1 above. Although Hranka does not explicitly state that the surfaces which define the cavities are polished, Hranka appreciates that polishing is a finish fabrication technique well understood in traditional metallurgical arts [0003]. Although Hranka does not explicitly state the specific type of polishing, polishing using an abrasive compound (i.e. abrasive slurry polishing) is known in the art as being one of the most common polishing techniques (especially by definition of the noun “polish”, which is a substance used to smoothen a surface by rubbing). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the 
	Regarding claim 9:
	Hranka and Lopez teach the method as applied to claim 1 above. As discussed above, the filler material broadly meets the claimed “exoskeleton”. Hranka does not explicitly teach that the filler material is positioned with an additive manufacturing system or a three-dimensional printing process. However, Hranka appreciates that “[b]ecause of cost, expense, complexity, and other factors, more recently there has been interest in alternative techniques which would allow part or all of the conventional materials fabrication procedures to be replaced by additive manufacturing techniques” [0005]. Thus, it would have been obvious to use an additive manufacturing technique to concurrently provide and position the filler material, as the filler material would be encompassed by the “all of the conventional materials” in [0005] of Hranka, and would necessarily be ‘provided’ and ‘positioned’ concurrently by nature of additive manufacturing.
	Regarding claims 17 and 23:
Hranka and Lopez teach the method as applied to claim 1 above . As can be seen in Fig. 4 (also [0016]), the exemplary finished mandrel with an exposed inner core is a tapered (tapers inwards, then tapers back outwards) cylindrical structure having a front end and a back end, and the surface includes an outer peripheral surface and an inner peripheral surface. With regard to the inner peripheral surface, Hranka states that after a subtractive process is used, the inner core is exposed [0016], [0009] by removing the mandrel. The resulting product is a rocket thrust chamber nozzle [0029], which meets the “chamber” limitation of claim 17 and the “thrust chamber” of claim 23.
Regarding claims 18-19 and 22:
Hranka and Lopez teach the method as applied to claim 17 above. Hranka does not explicitly teach “inserting a core into the chamber, the core shaped to fit into the chamber”. However, Hranka does teach that the mandrel (analogous to the claimed “core” as discussed in the rejection of claim 1 above) is inside of the chamber. Rather than placing the mandrel inside of the inner core, the inner core is built over the mandrel via cold spray (in one embodiment) (Figs. 2A-2B; [0012-0013]); in other words, the order of the steps of inserting the core is reversed in the claimed invention as compared to the Hranka’s cold spray embodiment. In other embodiments, the inner core may be formed by additive manufacturing or by preparing from a billet [0043]. 
In the case of preparing the inner core from a billet, which would require a subtractive manufacturing method to achieve the desired mandrel shape, the only possible way for the mandrel in Fig. 2A to be placed flush inside of a complex, hourglass-like shape such as the thrust chamber in Fig. 4 would be by providing the mandrel from Fig. 2A in at least two pieces (which meets claim 19).
Further, Hranka states that “FIG. 5A-5E together illustrate another exemplary method with separate steps for manufacturing regeneratively cooled rocket thrust chamber nozzles. These steps may not be performed in any particular order” [0042].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the order of the steps such that the mandrel (meets the claimed “core”) is inserted after the inner core (i.e. the claimed “base structure”) is formed. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04 IV C). Furthermore, 
With regard to the limitation of the core being coupled to the exoskeleton and hold the exoskeleton in place, Hranka states that the filler material is placed on a top surface of the mandrel, and a third alloy is deposited using a third additive process onto the filler material (claim 6 of Hranka). In view of the filler material (i.e. exoskeleton) being placed on both the outer surface of the inner core (i.e. base structure) and the surface of the mandrel (i.e. core), the filler material is effectively coupled to the mandrel, which meets claim 18. In view of the filler material being extended along the outer surface of the inner core, and it being coupled to the surface of the mandrel, it would necessarily “[extend] around” the front and back ends of the base structure and into the chamber, which meets claim 22. As discussed above, the mandrel meets the claimed “core” and as discussed in the rejection of claim 1 above, the filler material is interpreted as the exoskeleton. Looking at Figures 2A-2C, the mandrel has two flat surfaces (facing towards the reader and facing away from the reader). Thus, filler material which is coupled to the flat surfaces of the mandrel would be “inside” of the chamber in view of the flat surfaces of the mandrel being in an area that would considered to be the chamber once the production of the object is complete.
	
Claims 4-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hranka and Lopez, as applied to claim 1 above, and further in view of Oehrlein (US 20100031626 A1; of record).
Regarding claims 4-5 and 20-21:
Hranka and Lopez teach the method as applied to claim 1 above, but are silent regarding the exoskeleton comprising ceramic and/or wire.
Oehrlein discloses a rocket engine which has spaced apart inner and outer skins (Abstract), with space apart longitudinally extending ceramic ribs (which meets claim 4) bonded to the skins to form flow channels [0021], (Fig. 4); the plurality of ribs 27 are positioned on the exterior surface of inner skin 25 [0048], (Figs. 3 and 4), which meets claim 20. The ribs are parallel in the sense that they have radial symmetry and are all equally spaced at any given height, and do not touch each other (Fig. 4); furthermore, the ribs extend from the top to the bottom (i.e. from the front end to the back end) (Fig. 4), which meets claim 21. The ceramic fiber braids (meets the BRI of “wire”) are square in cross-section, which meets claim 5 (because a square is a rectangle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Hranka and Lopez’s filler material with Oehrlein’s ceramic ribs, as doing so would allow for providing great strength while providing even spacing when producing the cooling channels [0048].
Regarding claim 6:
Hranka , Lopez, and Oehrlein teach the method as applied to claim 4 above. 
Hranka teaches that the filler material is removed after material is printed over the filler material [0040]. However, although Hranka does not explicitly teach “breaking” the filler .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hranka and Lopez, as applied to claim 1 above, and further in view of Cui et al. (US 20170008072 A1; of record).
Regarding claim 7:
Hranka and Lopez teach the method as applied to claim 1 above, but are silent regarding chemically breaking down or dissolving the exoskeleton for removal to form one or more cavities within the component.
Cui teaches a method of producing a component, comprising creating a dissolvable ceramic material mold in an additive manufacturing process, casting a metallic material in the dissolvable ceramic material mold, creating the component, and dissolving the dissolvable ceramic material (Abstract).
	The ceramic material being dissolved [0006] meets the claimed “dissolving and subsequent removal…to form one or more cavities within the component” limitation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hranka and Lopez to use Cui’s technique of using a dissolvable ceramic filler material and then dissolving the ceramic material, as doing so would allow for creating cooling chambers and/or other internal geometries [0021] within Hranka’s thrust chamber jacket very easily.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hranka in view of Lopez, as applied to claim 1 above, and further in view of Bellomi et al. (US 20170122258 A1; of record).
Regarding claim 10:
Hranka and Lopez teach the method as applied to claim 1 above. Although Hranka teaches using high temperature-high strength alloys for the outer core of the chamber [0008], Hranka is silent regarding the specifics of the metallic material used for the outer core.
Bellomi teaches a combustor of a liquid propellant motor which has an elongated hollow tubular casing having an inner wall delimiting a combustion chamber for the liquid propellant and an outlet nozzle for the combustion products, and an outer wall, both being coaxial to an axis of the casing,; the inner and outer walls being spaced apart from each other in the radial direction (Abstract). Bellomi further teaches that known casings are made of different materials, and in particular comprise an inner wall made of metal material with high thermal conductivity, generally a copper alloy, and an outer wall or shell, made of high mechanical strength metal material, e.g. a nickel alloy [0004].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of Hranka’s generic high temperature-high strength alloy with Bellomi’s specific high mechanical strength nickel alloy to predictably obtain the results of a high strength outer wall/core of a thrust chamber of an engine.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hranka in view of Lopez, as applied to claim 1 above, and further in view of Karlen et al. (US 20180021878 A1; of record).
Regarding claim 11:
Hranka in view of Lopez teach the method as applied to claim 1 above. Hranka teaches printing the filler material (i.e. exoskeleton) over with material [0040], Hranka appreciates that “[b]ecause of cost, expense, complexity, and other factors, more recently there has been interest in alternative techniques which would allow part or all of the conventional materials fabrication procedures to be replaced by additive manufacturing techniques” [0005]. However, Hranka is silent regarding the metal being in a powder form and melting metal powder.
 Karlen discloses a method of making an article (Abstract), and further teaches using additive manufacturing (AM) techniques for the fabrication of metal articles using metal powder [0003]. Using AM techniques over conventional metal fabrication techniques such as casting is advantageous because it allows for obtaining relatively complex structures [0003].
Among the metal-forming additive manufacturing process are selective laser melting (SLM) and electron beam melting (EBM), wherein a laser or electron beam is used to melt metal powder [0011]. With regard to the steps of depositing a layer of metallic powder, melting the powder, and repeating one or more times to form the additive structure, this step is inherent to the SLM and EBM processes. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of Hranka’s additive manufacturing step with Karlen’s specific metal powder-based SLM or EBM additive manufacturing techniques to predictably obtain a method that would allow for fabricating more a complex structure (MPEP 2143 I. B).
	Regarding claim 12:
Hranka, Lopez, and Karlen teach the method as applied to claim 11 above.
or more different types of metallic powder”, as the third (as well as first and second – claim 1 of Hranka) alloy would be in powder form when using the SLM or EBM techniques.
Regarding claim 13:
Hranka, Lopez, and Karlen teach the method as applied to claim 11 above.
Hranka and Lopez are silent regarding the mean particle size.
Karlen teaches that the powder particle sizes range from 10-100 µm [0016], which overlaps with the claimed range of about 10-50 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Hranka in view of Lopez and Karlen, as applied to claim 11 above, and further in view of Huang et al. (US 20160224017 A1; of record).
Regarding claims 14-16:
Hranka in view of Lopez and Karlen teach the method as applied to claim 11 above, but are silent regarding measuring the electromagnetic emissions during the formation of each layer (claim 14), using an optical probe and/or taking an image (claim 14); taking an image via scanning electron microscopy (SEM) or computer tomography (CT) (claim 15); using the images 
Huang discloses methods for creating three-dimensional volume quality models of additively manufactured metal bodies (Abstract). In one embodiment, a method comprises additively manufacturing each metal layer of a metal body (Abstract). One or more images of the first metal layer are obtained, and the image(s) are processed to detect and map potential manufacturing defects in the first metal layer (Abstract).
In one embodiment, a camera is used to obtain a first sequential set of infrared images of the melt pool concomitant to additively manufacturing an AM body [0017], which meets the steps in claim 14 of “measuring the optical electromagnetic emissions of the melted metallic powder during the formation of each layer” and “taking an image of the melted metallic powder during the formation of each layer or each layer once formed”. The process of imaging each layer can happen for each of the formed layers (see, for example, [0022-0029]), which meets the ‘each layer limitation’.
Huang further teaches using computer tomography as a non-destructive test evaluation (NDE) [0052], which meets claim 15. Huang additionally teaches using the VQM (volume quality model) of the metal body obtained from the process steps facilitate detection and mapping of non-uniform temperature distribution, voids in the metal body, porosity, lack of fusion, and/or potential delamination of layers within the metal, among others [0098], which meets the claimed step of “the images are collectively used to characterize the porosity, cracking, grain, and homogeneity of the additive structure” in claim 16. Voids in the metal and/or potential delamination of layers meets the BRI of cracking and homogeneity, and voids and lack of fusion meets the BRI of “grain”.
.

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive.
The applicant’s argument that “the billet disclosure” comes from paragraph [0043] and Figs. 5A-5E which is an entirely separate process from the “inner core” cold spray embodiment (see paragraph 3 on page 8 of arguments) is respectfully not found persuasive, because Hranka appreciates that additive manufacturing (which encompasses cold spraying) can be used as an alternative to starting from a billet (which would be subtractive manufacturing); moreover, additive and subtractive manufacturing can be used together (also see at least para. [0004], [0005], [0009], and [0043-0047] and claim 1 of Hranka, for example).
	The applicant’s argument that there is a difference between “forged” and a “billet” (see paragraph 3 on page 8 of arguments) is respectfully not found persuasive; the position taken in the previous and current office action is that a billet [0043] meets the broadest reasonable interpretation of the claimed sub-step of forging, because a billet is a solid form factor of metal which has been subjected to shaping while heated, while forging is a process of shaping/working a metal which has been heated but still solid; thus, the two terms result in products that have substantial overlap in scope with one another. A forging can be a species of a billet (in the case 
	With further regard to the applicant’s statement that “forged” and “billet” are different, it is noted that an applicant may not add a special definition or disavowal after the filing date of the application. However, an applicant may point out or explain in remarks where the specification as filed contains a special definition or disavowal (MPEP 2173.01 I.). Applicant may also rebut the presumption of plain meaning by clearly disavowing the full scope of the claim term in the specification. Disavowal, or disclaimer of claim scope, is only considered when it is clear and unmistakable. See SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341, 58 USPQ2d 1059, 1063 (Fed.Cir.2001) (MPEP 2111.01 IV. B.)
	With regard to the applicant’s statements to the inclusion of the new “test bar” limitation, this feature is rendered obvious by Lopez as discussed in the new 103 rejection above.	The applicant’s arguments directed to polishing (see second paragraph on page 9) are respectfully not found persuasive. Although Hranka does not explicitly state that the surfaces which define the cavities are polished, Hranka appreciates that polishing is a finish fabrication 
The applicant’s arguments directed to claims 18-19 (see third paragraph on page 9 to first paragraph on page 10 of arguments) are respectfully not found persuasive. To reiterate the position taken in the rejection of claim 18 above, Hranka does not explicitly teach “inserting a core into the chamber, the core shaped to fit into the chamber”. However, Hranka does teach that the mandrel (analogous to the claimed “core” as discussed in the rejection of claim 1 above) is inside of the chamber. Rather than placing the mandrel inside of the inner core, the inner core is built over the mandrel via cold spray (in one embodiment) (Figs. 2A-2B; [0012-0013]); in other words, the order of the steps of inserting the core is reversed in the claimed invention as compared to the Hranka’s cold spray embodiment. In other embodiments, the inner core may be formed by additive manufacturing or by preparing from a billet [0043]. 
In the case of preparing the inner core from a billet, which would require a subtractive manufacturing method to achieve the desired mandrel shape, the only possible way for the mandrel in Fig. 2A to be placed flush inside of a complex, hourglass-like shape such as the thrust chamber in Fig. 4 would be by providing the mandrel from Fig. 2A in at least two pieces, which would require ‘inserting a core into the chamber’ as required by claim 19. To be clear, the complex, hourglass-like shape would necessitate “inserting a core into the chamber” because that would be the only possible way for the mandrel of Hranka to physically fit in the cavity in an embodiment which uses a billet (i.e. subtractive manufacturing) rather than additive manufacturing.
The applicant’s arguments directed to claim 22 (see page 10 of arguments) are respectfully not found persuasive. In the interest of clarity of the interpretation taken in the office action, emphasis has been added to the following text taken from the rejection of claim 22 above:
In view of the filler material (i.e. exoskeleton) being placed on both the outer surface of the inner core (i.e. base structure) and the surface of the mandrel (i.e. core), the filler material is effectively coupled to the mandrel. In view of the filler material being extended along the outer surface of the inner core, and it being coupled to the surface of the mandrel, it would necessarily “[extend] around” the front and back ends of the base structure and into the chamber. Looking at Figures 2A-2C, the mandrel has two flat surfaces (facing towards the reader and facing away from the reader). Thus, filler material which is coupled to the flat surfaces of the mandrel would be “inside” of the chamber in view of the flat surfaces of the mandrel being in an area that would considered to be the chamber once the production of the object is complete.
In response to applicant's argument that the ceramic ribs of Oehrlein are not removed during the manufacturing process (see last paragraph on page 10 to first paragraph on page 11 of arguments), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Oehrlein was relied upon to demonstrate the obviousness of using ceramic ribs to provide great strength while providing even spacing when producing the cooling channels [0048].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738